DETAILED ACTION

Response to Amendment

	Amendments and response received 03/02/2022 have been entered. Claims 1 and 3 are currently pending in this application. Claims 1 and 3 have been amended and claims 2 and 4-5 have been canceled. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly supplied title is more indicative of the invention as claimed. 

Claim Rejections - 35 USC § 101

	In light of the amendment to the claims, the examiner hereby withdraws the previous grounds of rejection. The introduction of the non-transitory medium storing the program directs the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuhide Takasaki (US 20150201111 A1) in view of Maryamossadat Nematollahi Mahani et al (US 20110173571 A1) and Yoshihiko Matsuzawa et al (US 20080218777 A1).

Regarding claim 1, Takasaki discloses a non-transitory computer-readable recording medium that stores a job management program (¶ [76]) for causing a computer to operate as a job management unit for inputting a print job to an image forming apparatus (¶ [76]), 
wherein when a predetermined command is specified by a user, the job management unit inputs an image quality control print job for printing a color patch chart image on a target medium without applying color correction based on a color profile to the image forming apparatus for creating a color profile for the target medium desired by the user (¶ [44]), and 
wherein the job management unit:  
when a paper catalog from a paper catalog list is selected by a third user operation on the setting screen, specifies the paper catalog as the target medium (¶ [56]), and displays a set value in the paper catalog (Fig. 4A numeral 402), and a soft key (Fig. 4A numeral 404); 
when a soft key is pressed by a fourth user operation, determines that the predetermined command is designated and inputs the image quality control print job to the image forming apparatus (¶ [45] and ¶ [58]); and 
creates the color profile based on a colorimetry result of the color patch chart image printed on the target medium in the paper catalog of the target medium (¶ [44]).
Takasaki fails to explicitly disclose a job management unit that, when a menu key is pressed by a first user operation, superimposes a command menu including a plurality of items on an operation screen; when an item indicating the image quality control print job is selected from the command menu by a second user operation, displays a setting screen for setting the image quality control print job.
 Mahani et al, in the same field of endeavor of image forming apparatus calibration (¶ [26]), teaches a job management unit that (Fig. 1 numeral 102), when a menu key is pressed by a first user operation (Fig. 2B selecting “Printer Configuration” on the “GuiGuide” superimposed on the screen), superimposes a command menu including a plurality of items on an operation screen (Fig. 2B); when an item indicating the image quality control print job is selected from the command menu by a second user operation (Fig. 2B select Printer Calibration), displays a setting screen for setting the image quality control print job (Fig. 2D numeral 210; ¶ [26] windows 220 and 230 are displayed for setting the quality control setting information).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Takasaki which discloses causing a computer to operate as a job management unit for inputting a print job to an image forming apparatus, wherein when a predetermined command is specified by a user, the job management unit inputs an image quality control print job for printing a color patch chart to utilize the teachings of Mahani et al which teaches when a menu key is pressed by a first user operation, superimposes a command menu including a plurality of items on an operation screen; when an item indicating the image quality control print job is selected from the command menu by a second user operation, displays a setting screen for setting the image quality control print job to provide a GUI guide to enable function discovery as desired by a user.
Takasaki further fails to explicitly disclose when a paper catalog from a paper catalog list is selected, displaying a preview image of the target medium on which the color patch chart image is printed.
Matsuzawa et al, in the same field of endeavor of endeavor of generating print profiles utilizing the printing and measuring of color patches (¶ [155]), teaches when a paper catalog from a paper catalog list is selected, displaying a preview image of the target medium on which the color patch chart image is printed (¶ [148], Fig. 22).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the job management program as disclosed by Takasaki which discloses causing a computer to operate as a job management unit for inputting a print job to an image forming apparatus, wherein when a predetermined command is specified by a user, the job management unit inputs an image quality control print job for printing a color patch chart to utilize the teachings of Matsuzawa et al which teaches when a paper catalog from a paper catalog list is selected, displaying a preview image of the target medium on which the color patch chart image is printed to enable selection and verification of image output settings prior to final output, thereby avoiding wasteful printing.

Regarding claim 3, Takasaki discloses the non-transitory computer-readable recording medium according to claim 1 (see rejection of claim 1), wherein 
in order to print a user image, the job management unit (a) specifies the paper catalog selected by the user from the paper catalog list (¶ [56]), and (b) inputs to the image forming apparatus a print job for printing the user image by applying color correction based on the color profile included in the specified paper catalog (¶ [58]).

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/
Primary Examiner, Art Unit 2675                                                                                                                                                                                           
May 17, 2022